UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                   No. 01-30105
                                 Summary Calendar



KHALID TAHA,
                                                                   Plaintiff-Appellant,

                                         versus

MONTELL USA INC,
doing business as Montell Polyolefins,
                                                                 Defendant-Appellee.



                    Appeal from the United States District Court
                       for the Western District of Louisiana
                               USDC No. 99-CV-76

                                  October 15, 2001

Before POLITZ, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Khalid Taha appeals an adverse jury verdict in his discrimination action against



   *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
Montell USA, Inc., including the trial court’s rulings on proffered evidence. For the

reasons assigned, we affirm.

                                 BACKGROUND

      Taha is Lebanese, Arabic, and his faith is Muslim. He was employed as a lab

operator by Montell from June of 1990 until his termination on December 31, 1998.

He contends that from the inception of his employment to the time of his termination,

he was subjected to repeated acts of discriminatory harassment aimed at his race,

religion, and national origin. The record before us contains contradictory evidence as

to every incident of claimed harassment. Taha cites a number of examples of alleged

harassment. Montell counters that the cited instances were merely cases of playful

banter, and that far from being the target of attacks, Taha welcomed and participated

in a give and take between himself and his co-workers. Montell adds that in those

instances of actual conflict, in which another Montell employee was at fault, the

company reprimanded the wrongdoer.

      In early 1998, Taha filed a Charge of Discrimination with the EEOC which, after

an investigation, resulted in a determination favorable to Taha. Following this

determination, Taha filed the instant complaint. At trial he sought admission of the

EEOC determination.

      In preparation for trial, Taha took the deposition of Tony Iwobi, a co-worker.

                                          2
He sought to introduce portions of this deposition respecting remarks made to Iwobi

related to his race and national origin. Montell countered that Iwobi’s testimony

referred only to instances in which he and other employees were joking around and that

Iwobi never complained to management about the incidents.

        Montell successfully moved for exclusion of Iwobi’s testimony and the EEOC

determination. The jury returned a verdict in favor of Montell, finding that the

company had not discriminated against Taha on racial, religious, or national origin

grounds. This appeal followed.

                                      ANALYSIS

        Taha complains of the trial court’s order excluding the EEOC determination and

Iwobi’s deposition. We review such evidentiary rulings for abuse of discretion and

may not set aside a verdict based on an error in the exclusion of evidence unless “such

action appears . . . inconsistent with substantial justice . . .”1 or has affected the

“substantial rights of the parties . . ..”2 Our review of the record, filings and arguments

of counsel, and the relevant authorities compels the conclusion that the order excluding

the evidence is not an adequate basis for reversible error.



   1
      Fed. R. Civ. P. 61; see also Smith v. Isuzu Motors Ltd., 137 F.3d 859, 861 (5th
Cir. 1998).
   2
       Carter v. Massey-Ferguson, Inc., 716 F.2d 344, 349 (5th Cir. 1983).
                                            3
        We review a jury verdict for sufficiency of the evidence, and “[t]he verdict must

be upheld unless the facts and inferences point so strongly and so overwhelmingly in

favor of one party that reasonable men could not arrive at any verdict to the contrary.”3

We will not disturb the jury’s verdict merely because “there is evidence of such quality

and weight that reasonable and fair minded men in the exercise of impartial judgment

might reach different conclusions.”4 Our review of the record in light of relevant

authorities convinces us that the evidence and controlling law support the jury’s verdict.

        Accordingly, the judgment of the District Court is in all respects AFFIRMED.




   3
       Grandberry v. O’Barr, 866 F.2d 112, 113 (5th Cir. 1988).
   4
       Id.
                                            4